Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doge (JP2003181679) with citations made to attached machine translations.
Regarding claim 1, Doge discloses an apparatus for cleaning an oxide film formed on a workpiece, comprising: a power supply configured to apply direct current power ([0008]power supply 20) and to comprise a positive electrode terminal and a negative electrode terminal ([0008]power supply 20 having a non-consumable electrode 22); the workpiece configured to be electrically connected to the negative electrode terminal to act as a negative electrode to which an electric current is applied ([0008] the surface of the base material 10); and a torch having a positive electrode, which is spaced apart from the oxide film by a predetermined distance and is electrically connected to the positive electrode terminal, the torch being installed to be movable relative to the workpiece ([0008] a torch 21 having a non-consumable electrode 22 at its tip, Fig. 1 space apart from material 10), wherein the oxide film formed on the workpiece is removed by applying a reverse polarity direct current between the workpiece ([0020] polarity is direct current reverse polarity), serving as the negative electrode, and the positive electrode to generate an arc ([0010] an oxide film formed on the surface; [0006] the coating is removed by utilizing the emission energy of the electrons).
Regarding claim 4, Doge discloses the apparatus according to claim 1, wherein: the workpiece is a weld bead formed during gas tungsten arc welding ([0011] discharge of tip 2 into a hemispherical shape; [0025] tungsten electrode, gas arc welding, TIG welding being essentially gas tungsten arc welding); and the apparatus further comprises a drive device configured to transport the torch along the weld bead ([0017] moving the torch 21).
Regarding claim 5, Doge discloses the apparatus according to claim 4, wherein the drive device has a torch travel speed of 20 to 30 cm/min ([0017] speed of the torch 21 is set to about 30 to 1500 mm/min).
Regarding claim 10, Doge discloses the apparatus according to claim 1, wherein the positive electrode is a tungsten electrode ([0011] tungsten electrode, electrode being connected to the positive terminal of the power supply while the workpiece is attached to the negative terminal).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Doge (JP2003181679) as applied to claim 1 above, and further in view of Miklos (US20190299314).
Regarding claim 2, Doge teaches the apparatus according to claim 1, wherein the torch comprises: a torch body ([0008] torch 21, Fig. 1 having a body) but is silent on a nozzle installed on the torch body to inject shield gas in a form of a laminar flow.
However, Miklos teaches a nozzle installed on the torch body to inject shield gas in a form of a laminar flow ([0037]The cleaning device contains a tungsten electrode 2, a gas nozzle 3 surrounding the electrode 2). 
Doge and Miklos are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Doge to incorporate the teachings of Miklos to have a nozzle to inject shield gas in order to enhance the cleaning effect as well as to prevent the arc and the heated area of the workpiece from contacting the atmosphere (Miklos [0014]).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Doge (JP2003181679) and Miklos (US20190299314) as applied to claim 2 above, and further in view of Hurwitt (US5174875).
Regarding claim 3, Doge and Miklos teach the apparatus according to claim 2, and Doge teaches to cool the positive electrode by water cooling ([0011] copper electrode cooled by water) but is silent on wherein the torch further comprises a cooler.
However, Hurwitt teaches wherein the torch further comprises a cooler (Col. 10 lines 44-60 cooling fluid tube 77 to cool electrode 70). 
Doge, Miklos, and Hurwitt are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Doge and Miklos to incorporate the teachings of Hurwitt to have a cooler in order to provide for the energizing of the electrode at a potential which is different from the target 40 or the grounded chamber wall 3 (Col. 10 lines 44-60). 

Claims 6, 9, 11-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doge (JP2003181679) as applied to claim 1 above, and further in view of Li (CN106735767) with citations made to attached machine translations.
Regarding claims 6 and 9, Doge teaches the apparatus according to claims 1 and 4, but is silent on wherein the positive electrode has an exposed length (Ls) that satisfies following conditional expression 1: 5<Ls<12 mm.
However, Li teaches the positive electrode has an exposed length (Ls) that satisfies following conditional expression 1: 5<Ls<12 mm ([0010] the extending length of the electrode being 8-10mm).
Doge and Li are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Doge to incorporate the teachings of Li to have an exposed length of the electrode be between 5 and 12 mm in order to ensure the automatic wire feeding by the welder which produces a higher weld quality and a more efficient welding process (Li [0005]).
Regarding claim 11, Doge teaches a method of cleaning an oxide film using the apparatus according to claim 1, the method comprising: positioning the positive electrode on the oxide film ([0017] electrode on film), such an arc gap (Ga) between the oxide film and the positive electrode satisfy following conditional expression 2; 1.5≤Ga≤2.5 mm ([0017] distance between the non-consumable electrode 22 and the coating 30 less than 3mm), applying, by the power supply, a reverse polarity direct current of a predetermined ampere to the positive electrode and the negative electrode in an inert gas atmosphere ([0015, 0020] polarity is DC reverse polarity (DCRP);  it is desirable to use an inert gas such as argon or helium as a shield gas for the work), wherein the oxide film formed on the workpiece is removed by applying the reverse polarity direct current ([0020] [0020] In the coating removing apparatus 200 according to the present invention) but is silent on that an exposure length (Ls) of the positive electrode and 5<Ls<12 mm.
Li teaches an exposure length (Ls) of the positive electrode and 5<Ls<12 mm ([0010] the extending length of the electrode being 8-10mm).
It would have been obvious to have modified Doge to incorporate the teachings of Li to have an exposed length of the electrode be between 5 and 12 mm in order to ensure the automatic wire feeding by the welder (Li [0005]).
Regarding claim 12, Doge and Li teach the method according to claim 11, and Doge teaches wherein the reverse polarity direct current is 30 A or more ([0015] DC arc current of 200 A).
Regarding claim 15, Doge and Li teach the apparatus according to claim 11, and Doge teaches wherein: the workpiece is a weld bead formed during gas tungsten arc welding ([0011] discharge of tip 2 into a hemispherical shape; [0025] tungsten electrode, gas arc welding); and the apparatus further comprises a drive device configured to transport the torch along the weld bead ([0017] moving the torch 21).
Regarding claim 16, Doge and Li teach the apparatus according to claim 15, and Doge teaches wherein the drive device has a torch travel speed of 20 to 30 cm/min ([0017] speed of the torch 21 is set to about 30 to 1500 mm/min).
Regarding claims 17 and 18, Doge and Li teaches the apparatus according to claims 11 and 12 but Doge is silent on wherein the positive electrode has an exposed length (Ls) that satisfies following conditional expression 1: 5<Ls<12 mm.
However, Li teaches the positive electrode has an exposed length (Ls) that satisfies following conditional expression 1: 5<Ls<12 mm ([0010] the extending length of the electrode being 8-10mm).
It would have been obvious to have modified Doge to incorporate the teachings of Li to have an exposed length of the electrode be between 5 and 12 mm in order to ensure the automatic wire feeding by the welder (Li [0005]).
Regarding claim 20, Doge and Li teach the apparatus according to claim 11, and Doge teaches wherein the positive electrode is a tungsten electrode ([0011] tungsten electrode).

Claims 7, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doge (JP2003181679) as applied to claim 1 above, and further in view of Li (CN106735767) and Miklos (US20190299314) with citations made to attached machine translations.
Regarding claims 7, Doge and Miklos teaches the apparatus according to claim 2 but are silent on wherein the positive electrode has an exposed length (Ls) that satisfies following conditional expression 1: 5<Ls<12 mm.
However, Li teaches the positive electrode has an exposed length (Ls) that satisfies following conditional expression 1: 5<Ls<12 mm ([0010] the extending length of the electrode being 8-10mm).
It would have been obvious to have modified Doge and Miklos to incorporate the teachings of Li to have an exposed length of the electrode be between 5 and 12 mm in order to ensure the automatic wire feeding by the welder (Li [0005]).
Regarding claim 13, Doge and Li teach the method according to claim 11, and Doge teaches wherein the torch comprises: torch body([0008] torch 21, Fig. 1 having a body) but is silent on a nozzle installed on the torch body to inject shield gas in a form of a laminar flow.
However, Miklos teaches a nozzle installed on the torch body to inject shield gas in a form of a laminar flow ([0037]The cleaning device contains a tungsten electrode 2, a gas nozzle 3 surrounding the electrode 2).
It would have been obvious to have modified Doge and Li to incorporate the teachings of Miklos to have a nozzle to inject shield gas in order to enhance the cleaning effect as well as to prevent the arc and the heated area of the workpiece from contacting the atmosphere (Miklos [0014]).
Regarding claim 14, Doge, Li, and Miklos teach the apparatus according to claim 13, and Doge teaches to cool the positive electrode by water cooling ([0011] copper electrode cooled by water) but is silent on wherein the torch further comprises a cooler.
However, Miklos teaches wherein the torch further comprises a cooler ([0028] cooling unit).
It would have been obvious to have modified Doge and Li to incorporate the teachings of Miklos to have a cooler in order to further reduce heat impact from cathodic cleaning (Miklos [0018]).
Regarding claim 19, Doge, Li, and Miklos teaches the apparatus according to claim 13 but Doge and Miklos are silent on wherein the positive electrode has an exposed length (Ls) that satisfies following conditional expression 1: 5<Ls<12 mm.
However, Li teaches the positive electrode has an exposed length (Ls) that satisfies following conditional expression 1: 5<Ls<12 mm ([0010] the extending length of the electrode being 8-10mm).
It would have been obvious to have modified Doge and Miklos to incorporate the teachings of Li to have an exposed length of the electrode be between 5 and 12 mm in order to ensure the automatic wire feeding by the welder (Li [0005]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doge (JP2003181679), Miklos (US20190299314), and Hurwitt (US5174875) as applied to claim 3 above, and further in view of Li (CN106735767) with citations made to attached machine translations. 
Regarding claim 8, Doge, Miklos, and Hurwitt teaches the apparatus according to claim 3 but are silent on wherein the positive electrode has an exposed length (Ls) that satisfies following conditional expression 1: 5<Ls<12 mm.
However, Li teaches the positive electrode has an exposed length (Ls) that satisfies following conditional expression 1: 5<Ls<12 mm ([0010] the extending length of the electrode being 8-10mm).
It would have been obvious to have modified Doge, Miklos, and Hurwitt to incorporate the teachings of Li to have an exposed length of the electrode be between 5 and 12 mm in order to ensure the automatic wire feeding by the welder (Li [0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        8/12/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761